DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Response to Amendment
The amendment filed 2/17/2022 has been entered, however, it is noted that amended independent claim 21 is now directed to an invention/species which was deemed distinct from the species originally elected by the Applicant in the response filed 6/1/2021.  A telephone call was made to Applicant’s Attorney on June 2, 2022, to discuss the amendment but unfortunately, there was no answer for the contact numbers provided and no voicemail or message service ever picked up.  Thus, as opposed to sending a Notice of Non-Responsive Amendment given that all of the pending claims (assuming claim 20 is meant to dependent upon claim 21) are now drawn to a non-elected invention/species (see MPEP § 821.03), the Examiner has allowed the Applicant, in the interest of compact prosecution, to change the elected species from the previously elected Species A with respect to the mixed metal oxide, i.e. M1xCoO2 where M1 is an alkali metal and z/y = 2, to the currently claimed “Ca3Co4O9”, e.g. readable on previously non-elected species B with a ratio of z/y of 2.25.  However, any future amendments attempting to further change the elected invention/species will be considered non-responsive.
Claims 1-20, 23-25, 27-29, 32-35 and 37-40 have been canceled.  Claims 21-22, 26, 30-31 and 36 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
As noted above, claim 21 has been amended to recite “flakes of Ca3Co4O9”, however, Applicant previously elected Species A with respect to the mixed metal oxide, i.e. M1xCoO2 where M1 is an alkali metal and z/y = 2, and not Species B wherein the ratio of z/y is 2.25; and given that “Ca3Co4O9” has a ratio of z/y of 2.25 (i.e. 9/4), the currently claimed flakes of Ca3Co4O9 do not meet the limitations of Species A and instead fall under previously non-elected Species B.  However, the Examiner again recognizes that the election of species requirement as recited in the office action dated 4/21/2021 was presented in a manner that may have caused some confusion, and thus the Examiner has allowed the Applicant to change the elected species from Species A to the currently claimed “Ca3Co4O9”.  Applicant’s election of the currently claimed Ca3Co4O9 as the elected species has again been treated as an election without traverse as in the office action dated 7/2/2021.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 30 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 recites, “The nonlinear composite composition of claim 20”, however, given that claim 20 has been canceled in the amendment filed 2/17/2022, claim 30 does not further limit the subject matter of a previously set forth claim.  Claim 31 depends upon claim 30 and thus ultimately also on canceled claim 20 and thus is rejected for the same reasons.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
Claims 21-22, 26, and 36 (as well as claims 30-31 if meant to depend upon claim 21) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "the mixed metal oxide" on line 10, however, given the amendments to claim 21 (e.g. deletion of “a mixed metal oxide” on line 3) there is insufficient antecedent basis for this limitation in the claim.  Further, claim 26 recites the limitation "the dielectric nonlinear response" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims do not remedy the above and hence are rejected for the same reasons.
Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As noted above, claim 30 recites, “The nonlinear composite composition of claim 20”, however, given that claim 20 has been canceled, there is insufficient antecedent basis for this limitation in the claim and it is unclear as to what is meant to be encompassed by claim 30 as well as claim 31 which depends upon claim 30.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 21-22, 26, and 36 (as well as claims 30-31 if meant to depend upon claim 21) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the flakes must be dispersed in the dielectric matrix material as clearly evident from the entire disclosure in order to provide a nonlinear composite composition with a nonlinear increasing conductance in response to increasing electric field (see for example, Pages 2-3; paragraph bridging pages 9-10; and examples).
Claim Rejections - 35 USC § 103
Claims 21-22, 26, 30-31 and 36 (assuming claims 30-31 are meant to depend upon claim 21) are rejected under 35 U.S.C. 103 as being unpatentable over Toshima (US2017/0069812).  Toshima discloses a thermoelectric conversion material-containing resin composition and film formed from the thermoelectric conversion material-containing resin composition wherein the composition comprises (A) an insulating resin, which is not particularly limiting and may be selected from those disclosed in Paragraphs 0022-0024 which include “curable” resins, e.g. cross-linked polyethylene, acrylic resins, polyurethane, etc. (reading upon the claimed dielectric matrix material as broadly recited in instant claim 21, and “curable” resin as recited in instant claim 30); (B) an inorganic thermoelectric conversion material; and (C) a charge transport material to increase the electrical conductivity, the power factor, and the thermoelectric conversion efficiency of the film; and may further contain an organic solvent (S) and optionally (D) one or more other components or additives (Abstract; Paragraphs 0018, 0021-0024 and 0032).  Toshima discloses that the film may be formed by various methods including by extrusion of the resin composition that does not contain the organic solvent (S) as well as solvent casting of the resin composition containing the organic solvent (S), wherein after film formation, the film is preferably subjected to treatment in which the film is brought into contact with a specific type of treatment liquid, preferably an organic solvent, a saccharide aqueous solution, an acid-containing aqueous solution, or a base-containing aqueous solution, in order to improve the electrical conductivity of the film (Paragraph 0051).
Toshima discloses that the content of the inorganic thermoelectric conversion material (B) in the resin composition, expressed as a ratio of the mass of (B) the inorganic thermoelectric conversion material relative to the total mass of components other than the organic solvent (S) in the resin composition is preferably from 4 mass% to 70 mass %, and more preferably 10 mass % to 40 mass% (reading upon the claimed 15-30wt% of instant claim 1, Paragraph 0030); wherein in a situation in which the resin composition contains the organic solvent (S) such as to form a cast film, the content of components other than the organic solvent (S) in the resin composition relative to the total mass of the resin composition is preferably from 0.1 mass % to 50 mass % (thus in combination with the above mass of (B) the inorganic thermoelectric conversion material, also reading upon the claimed weight percentage range, Paragraphs 0037-0040).  Toshima discloses that the (B) inorganic thermoelectric conversion material is not particularly limited as long as it is a material that would be conventionally recognized by a person in the technical field as an inorganic material having thermoelectric conversion capability, with examples including metal oxides such as Ca3Co4O9 (Paragraph 0027); and that no specific limitations are placed on the form of the (B) inorganic thermoelectric conversion material so long as the (B) inorganic thermoelectric conversion material can be favorably dispersed in the (A) insulating resin, with preferred forms being particle-shaped, tube-shaped or wire-shaped (Paragraph 0028), and although Toshima discloses that tube-shaped or wire-shaped is preferred because it is easy to achieve point-contact in a film from the resin composition and thus high mobility of carriers/charge in the film (Paragraph 0028), it would have been obvious to one having ordinary skill in the art to utilize Ca3Co4O9 which is specifically disclosed by Toshima, in the form of planar particles, e.g. flakes or platelets, given that Ca3Co4O9 naturally has a layered or platelet structure and Toshima does not limit the particle form, and it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Hence, with regard to the claimed invention as recited in instant claim 21, Toshima discloses and/or suggests a composite composition comprising a dielectric matrix material and Ca3Co4O9 particles dispersed therein in a content fully encompassing and/or reading upon the claimed range of 15 to 30 weight percent of the composition, and given that Ca3Co4O9 has a layered or planar structures such that planar particles, e.g. flakes or platelets thereof, would have been obvious to one having ordinary skill in the art, the only difference between the claimed invention and the teachings and/or suggestions of Toshima is that Toshima does not specifically disclose that the composite composition is a nonlinear composite composition having a nonlinear increasing conductance in response to increasing electric field.  However, given that the composite composition taught by Toshima comprises the same mixed metal oxide of Ca3Co4O9 as instantly claimed, dispersed in a dielectric resin matrix material in a content as instantly claimed invention, wherein it is again noted that planar particles or flakes of Ca3Co4O9 would have been obvious to one skilled in the art, and that Toshima discloses that the composite composition is produced by the same method as utilized to produce the claimed composite composition, it would have been obvious to one having ordinary skill in the art to reasonably expect the resulting composite composition taught and/or suggested by Toshima to exhibit the same nonlinear properties as recited in instant claim 21 as well as instant claim 26, and thus, in the absence of any clear showing of unexpected results, the claimed invention as recited in instant claims 21 and 26 would have been obvious over the teachings of Toshima.
With regard to instant claim 22, given that Toshima discloses that the tube-shaped or wire-shaped particles have an aspect ratio of at least 10 (Paragraph 0029), it would have been obvious to one having ordinary skill in the art to utilize a similar aspect ratio with regard to other shaped particles such as planar particles or flake-shaped/platelet-shaped particles thereby rendering the claimed invention as recited in instant claim 22 obvious over the teachings of Toshima.
With regard to instant claims 30-31 (assuming claim 30 is meant to depend upon claim 21), as noted above, Toshima discloses that the insulating/dielectric resin is not particularly limited and may be selected from the broad list of resins disclosed in Paragraphs 0022-0024, which includes resins reading upon the broadly claimed “curable resin” as recited in instant claim 30, and given that a curable silicone resin is a functionally equivalent insulating resin in the art, the invention as recited in instant claims 30-31 would have been obvious over the teachings of Toshima given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claim 36, as noted above, Toshima discloses that the composition may further comprise a solvent to facilitate processing, e.g. film formation via solvent casting, and hence the claimed invention as recited in instant claim 36 would have been obvious over the teachings of Toshima.
Claims 21-22, 26, 30-31 and 36 (assuming claims 30-31 are meant to depend upon claim 21) are rejected under 35 U.S.C. 103 as being unpatentable over Eder (DE102012217744A1, please refer to the machine translation for the below cited sections) in view of Bhattacharya (Low temperature thermopower and electrical transport in misfit Ca3Co4O9 with elongated c-axis) and in further view of Lang.  As discussed in the prior office action, Eder discloses a thermoelectric layer comprising thermoelectric particles that are arranged in a percolating manner in the thermoelectric layer (Paragraph 0001), preferably dispersed or incorporated into a matrix made of thermally insulating synthetic resin in a percolating arrangement (Paragraphs 0005, 0006, 0012 and 0016) comprising the particles connected at edge points (Paragraph 0007), with a binder material arranged at the contact points of the thermoelectric particles to improve the electrical conductivity of the thermoelectric layer (Paragraphs 0001 and 0010), thereby creating current paths in the thermoelectric layer (Paragraph 0021).  Eder discloses that the synthetic resin is preferably a silazane, a siloxane, particularly a silicone elastomer, an epoxy resin, a polyethylene glycol, a polyvinylpyrrolidone, a polyvinyl alcohol and/or a thermoplastic based on acrylonitrile (Paragraph 0012, reading upon the broadly claimed dielectric matrix material of instant claim 21, and particularly the claimed resin of instant claims 30-31 assuming claims 30-31 are meant to depend upon claim 21); while the thermoelectric particles are preferably thermoelectric particles having a Seebeck coefficient (also known as thermopower) of at least 3 µV/K, particularly preferably of at least 5 µV/K (Paragraph 0008), with preferred thermoelectric particles including delafossite (i.e. CuFeO2, a mixed metal oxide), Ti2O3, NaCoO2 (a mixed metal oxide) copper oxide, copper sulfide, Bi2Te3, titanium oxide, titanate, ZnO, SiGe and/or tin oxide doped with antimony (a mixed metal oxide), noting that the first six thermoelectric particles are p-semiconductors and the remaining five thermoelectric particles are n-semiconductors (Paragraph 0011).  Eder discloses that the size distribution and shape of the thermoelectric particles are preferably selected such that the porosity P of the layer without the binder is 5 to 60% by volume (Paragraph 0009), and that the proportion of the binder material in the thermoelectric layer is preferably adapted to the aspect ratio and the size distribution of the particles, wherein in one embodiment, the thermoelectric particles are preferably platelet-shaped, such as shown in Fig. 1 (reading upon the broadly claimed “flakes” and also providing a clear teaching and/or suggestion of an average aspect ratio of greater than 5 reading upon instant claim 22 particularly in the absence of any showing of criticality and/or unexpected results); and that the proportion of binder material preferably brings about a degree of filling of the pores in the thermoelectric layer of 10% to 40%, preferably 15% to 35% (Paragraph 0010).  Eder also discloses that the synthetic resin is provided in a mass ratio based on the mass of the thermoelectric particles with the binder material such that the thermoelectric layer has the thermoelectric particles percolating and incorporated into the matrix made of the synthetic resin (Paragraph 0016); wherein the percolating arrangement creates current paths, formed by the particles and contact points, in the thermoelectric layers via which an electric current can flow from one side of the thermoelectric layer to a second side facing away from the first side (Paragraph 0021).
Hence, with regard to the claimed invention as recited in instant claims 21-22, 26, and 30-31, Eder discloses a composite composition comprising a silicone elastomer resin as a preferred dielectric matrix material, and high aspect ratio platelet-shaped thermoelectric semiconductor particles or flakes having a Seebeck coefficient of at least 3 µV/K, particularly preferably of at least 5 µV/K, such as delafossite (i.e. CuFeO2, a mixed metal oxide), Bi2Te3, or NaCoO2 (also a mixed metal oxide) dispersed in the dielectric matrix material, and given that one having ordinary skill in the art would have clearly recognized that the presence of said dispersed semiconductor platelet particles in a percolating structure as disclosed by Eder would provide a nonlinear composition having nonlinear conductance properties as claimed in instant claim 21 (as well as instant claim 26), the difference between the teachings of Eder and the claimed invention is that Eder does not specifically disclose that the thermoelectric platelet-shaped particles or flakes having a Seebeck coefficient of particularly preferably at least 5 µV/K are flakes of Ca3Co4O9 as instantly claimed provided in a content of 15 to 30 weight percent of the composite composition as instantly claimed.  However, Bhattacharya specifically discloses that misfit-layered cobaltite Ca3Co4O9 is a promising thermoelectric material exhibiting a reasonably high Seebeck coefficient S of ~56 µV/K at room temperature, which is desirable for thermoelectric applications, and that a comparison of the temperature dependence of the power factor of Ca3Co4O9 with various other thermoelectric materials such as specifically Bi2Te3, a well-established thermoelectric semiconducting material (and a preferred thermoelectric particle material disclosed by Eder), indicates that “Ca3Co4O9 is a much superior candidate for thermoelectric applications” than Bi2Te3 and the other compared thermoelectric materials (Entire document, particularly, Abstract; page 1, first column; paragraph bridging pages 1-2; Figure 1; and the Results and discussion section, particularly last paragraph of Page 3 through the last paragraph of Page 4).  Bhattacharya also discloses in the Introduction section that the “discovery of high thermopower in NaCo2O4 by Teraski et al [similar to NaCoO2 also disclosed by Eder], triggered a worldwide research in various cobaltites (e.g. Bi2Sr2Co2Oy, TlSr2Co2Oy and Ca3Co4O9) largely to understand the origin of their high thermopower and to use them in thermoelectric devices” (Introduction, page 1).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize the misfit-layered Ca3Co4O9 taught by Bhattacharya as the platelet-shaped thermoelectric particles or flakes having a Seebeck coefficient of particularly preferably at least 5 µV/K in the invention taught by Eder given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
Further, in terms of the claimed weight percentage range, it is again noted that Eder specifically discloses that the synthetic resin is provided in a mass ratio based on the mass of the thermoelectric particles with the binder, which is preferably antimony tin oxide (Paragraph 0012), such that the thermoelectric layer has the thermoelectric particles incorporated into the synthetic resin matrix in a percolating structure with preferred matrix materials disclosed by Eder being the same as the claimed invention and including platelet-shaped particles that are dispersed in the synthetic resin matrix in a manner as shown in Fig. 1.  It is also again noted that such platelet-shaped or planar particles are known in the art to have a lower percolation threshold compared to spherical particles such that less filler is required for equal conductivities in a dielectric matrix as evidenced by Lang (Paragraphs 0029 and 0041), which as discussed in the prior office action, discloses a nonlinear resistance coating composition comprising an electrically insulating matrix, such as a polymeric matrix, and electrically conductive metal oxide particles in platelet form dispersed therein (as in the invention taught by Eder) and aligned parallel in the layer plane (Abstract, Paragraphs 0010, 0022).  Lang discloses that the electrically conductive metal oxide platelet particles are preferably doped metal oxides such as antimony doped tin oxide and/or tertiary mixed phase metal oxides of transition metals, alkali metals and/or alkaline earth metals, e.g. as in the invention taught by Eder and/or Bhattacharya; wherein the electrically conductive metal oxide platelet particles are provided in a content of 10% to 80% by weight of the entire nonlinear coating, encompassing the instantly claimed range, which exceeds the percolation threshold in the two orthogonal directions within the layer plane in which the parallel platelet particles are aligned, and that the content is a result-effective variable that can be adjusted to provide the desired electrical conductivity or resistance properties for a particular end use (Entire document, particularly Paragraphs 0002-0009, 0016, 0029-0036, and 0041-0043).  
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a similar amount of the semiconductor thermoelectric mixed metal oxide platelet particles in the invention taught by Eder, or more particularly, a similar amount of the misfit-layered Ca3Co4O9 taught by Bhattacharya as the thermoelectric platelet particles in the invention taught by Eder, as that disclosed by Lang reading upon and/or rendering obvious the claimed 15 to 30 weight percent, in order to provide the platelet particles in a percolating arrangement as required by Eder, and/or one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize routine experimentation to determine the optimum weight percent of the layered Ca3Co4O9 thermoelectric platelet particles to provide the desired electrical properties for a particular end use, wherein a weight percentage falling within the claimed range would have been obvious given the similar amounts disclosed by Lang for providing a percolating arrangement; thereby rendering the claimed invention as recited in instant claims 21-22, 26, and 30-31 obvious over the teachings of Eder in view of Bhattacharya and in further view of Lang.
With regard to instant claim 36, Eder discloses that the thermoelectric layer may be formed from a dispersion of the thermoelectric particles and a carrier fluid, and that the synthetic resin may be dissolved in the dispersant/dispersion, wherein upon drying of the carrier fluid, the particles are arranged percolating in the layer (Paragraphs 0006-007 and 0014-0016), thereby reading upon the claimed “further comprises solvent” limitation, and thus rendering the claimed invention as recited in instant claim 36 obvious over the teachings of Eder in view of Bhattacharya and in further view of Lang.
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.  With respect to Applicant’s previous arguments of unexpected results as they may be applied to the above obviousness rejections, the Examiner again notes that: a) the data relied upon by the Applicant is not commensurate in scope with the instantly claimed invention given that all of the examples utilize a curable/cured silicone elastomer as the dielectric matrix material, b) the data provides no showing of unexpected results over the closest prior art, and c) the results are not unexpected given that it is well established in the art that planar filler particles in the form of flakes or platelets have a lower percolation threshold than spherical particles and/or allow for a reduction in the filler content required to provide the same level of conductivity in a dielectric matrix as evidenced by Lang.
Any objection/rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicants’ claim amendments and response filed 2/17/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        June 3, 2022